Case: 4:21-cv-00438-MTS Doc. #: 115 Filed: 08/10/21 Page: 1 of 5 PageID #: 2331




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 MARITZ HOLDINGS INC. and MARITZ )
 MOTIVATION INC.,                )
                                 )
          Plaintiffs,            )
                                 )                               Case No. 4:21-cv-00438
 v.                              )
                                 )
 DREW CARTER, et al.,            )
                                 )
                    Defendants.  )

    DEFENDANTS’ MOTION TO DISMISS THE SECOND AMENDED COMPLAINT

         COME NOW Defendants Drew Carter (“Carter”), Chris Dornfeld (“Dornfeld”), Jesse

Wolfersberger (“Wolfersberger”), Laurel Newman (“Newman”), Andrew Hrdlicka (“Hrdlicka”),

Ben Valenti (“Valenti”), Daniel Conwell (“Conwell”) (collectively, the “Individual Defendants”)

and Whistle Systems, LLC and We Whistle, LLC (collectively, “Whistle”) (Whistle collectively

with the Individual Defendants defined as “Defendants”), by and through their undersigned

attorneys, and for their Motion to Dismiss the Second Amended Complaint (“Motion”) pursuant

to Federal Rule of Civil Procedure 12(b)(6) state as follows:

         1.           Plaintiffs Maritz Holdings Inc. and Maritz Motivation Inc. (collectively, “Maritz”)

laid off or furloughed a large number of employees during the Summer of 2020, including a

number of the Individual Defendants in August of 2020. Once terminated and with no source of

income or benefits, a number of the Individual Defendants formed a company called Whistle,

which Maritz believes is competing or will compete with Maritz. In its Second Amended

Complaint, Maritz makes the assumption that, in order for Whistle to compete with Maritz, the

Individual Defendants must be using Maritz’s generalized “trade secrets.”




5969427/1/20460.001
Case: 4:21-cv-00438-MTS Doc. #: 115 Filed: 08/10/21 Page: 2 of 5 PageID #: 2332




         2.           Based on those assumptions, on April 15, 2021, Maritz filed its Complaint for

Injunctive Relief and Damages against Defendants seeking to prohibit the Defendants from

making a living. After Defendants filed their Motion to Dismiss Maritz’s original complaint on

May 7, 2021 (Doc. 38), Maritz filed an Amended Complaint (Doc. 45) attempting to cure its

deficient allegations. After Defendants moved to dismiss the Amended Complaint, Maritz sought

and was granted leave to file a Second Amended Complaint (Doc. 79). The Second Amended

Complaint, however, fares no better than the first two iterations.

         3.           Maritz’s Count I for breach of restrictive covenant fails pursuant to FED. R. CIV. P.

12(b)(6) because the Second Amended Complaint and attachments thereto make it clear that those

agreements lack consideration and are otherwise unreasonable and unenforceable on their face.

Accordingly, Count I should be dismissed.

         4.           Counts II and III for trade secret misappropriation fail because Maritz improperly

groups all of the Individual Defendants together without specifying how certain of the Individual

Defendants are alleged to have misappropriated Maritz’s purported trade secrets. Moreover, the

trade secret misappropriation claims do not sufficiently allege and describe the purported trade

secrets at issue. Rather, the Second Amended Complaint rattles of a broad and unlimited list of

general categories of information. Maritz’s claims that all of the Individual Defendants have

misappropriated undescribed “intangible” trade secrets are perhaps more problematic, since they

are premised on the “inevitable disclosure” doctrine and Maritz does not even attempt to explain

what “intangible” trade secrets it believes the Individual Defendants have in their heads and will

“inevitably” disclose. Accordingly, Counts II and III should be dismissed.

         5.           Maritz’s Count IV for breach of fiduciary duty and the duty of loyalty fails because

the Second Amended Complaint does not allege the usurpation of any corporate opportunity, nor



                                                        2
5969427/1/20460.001
Case: 4:21-cv-00438-MTS Doc. #: 115 Filed: 08/10/21 Page: 3 of 5 PageID #: 2333




does it contain any well-pled facts supporting the alleged solicitation of Maritz’s customers or

prospective customers at any time, let alone while the Individual Defendants were still employed

by Maritz. The alleged solicitation of Maritz’s employees cannot form a basis for a breach of

fiduciary duty, since under well-settled Missouri law, employees are free to plan amongst

themselves and set up a competing business. Accordingly, Count IV should be dismissed.

         6.           Maritz’s Count V for unjust enrichment fails for the same reason that the

misappropriation claims fail. The Second Amended Complaint merely groups all of the Individual

Defendants together without any factual allegations that all of them misappropriated purported

trade secrets or have benefited from the supposed misappropriation.

         7.           Maritz’s Count VI fails to state a claim for tortious interference under Missouri law

because the restrictive covenants lack consideration, are otherwise unenforceable on their face,

and are therefore void as a matter of law. Accordingly, Count VI should be dismissed.

         8.           Count VII of the Second Amended Complaint fails to state a claim for violation of

the Computer Fraud and Abuse Act (“CFAA”) because, pursuant to Van Buren v. United States

(141 S. Ct. 1648 (2021)), an employee exceeding his or her authorization does not give rise to

CFAA liability.

         9.           In support of this Motion, pursuant to Local Rule 4.01, Defendants file their

Memorandum of Law in Support and hereby incorporate it as if fully set forth herein.

         WHEREFORE, for each of the reasons stated herein and in their Memorandum of Law in

Support, Defendants, Drew Carter, Chris Dornfeld, Jesse Wolfersberger, Laurel Newman, Andrew

Hrdlicka, Ben Valenti, Daniel Conwell, Whistle Systems, LLC and We Whistle, LLC, hereby

request that the Court enter an Order dismissing the Second Amended Complaint for failure to




                                                        3
5969427/1/20460.001
Case: 4:21-cv-00438-MTS Doc. #: 115 Filed: 08/10/21 Page: 4 of 5 PageID #: 2334




state a claim upon which relief can be granted, with prejudice, and providing them any such other

and further relief as the Court deems just and proper under the circumstances.



                                             RESPECTFULLY SUBMITTED,

                                             DREW CARTER, CHRIS DORNFELD, JESSE
                                             WOLFERSBERGER, LAUREL NEWMAN,
                                             ANDREW HRDLICKA, BEN VALENTI,
                                             DANIEL CONWELL, WHISTLE SYSTEMS,
                                             LLC AND WE WHISTLE, LLC


                                             /s/ Matthew R. Barrett

                                             Richard Z. Wolf, #6301209(IL pro hac vice)
                                             Matthew R. Barrett, #6308549(IL pro hac vice)
                                             HORWOOD MARCUS & BERK CHARTERED
                                             500 W. Madison Avenue, Suite 3700
                                             Chicago, Illinois 60661
                                             Ph:    312-606-3200
                                             Fax: 312-606-3232
                                             rwolf@hmblaw.com
                                             mbarrett@hmblaw.com


                                             Brian M. Wacker, #61913(MO)
                                             Justin A. Welply, #65262(MO)
                                             SMITHAMUNDSEN LLC
                                             120 S. Central Avenue, Suite 700
                                             Saint Louis, Missouri 63105
                                             Ph:     314-719-3700
                                             Fax: 314-719-3710
                                             bwacker@salawus.com
                                             jwelply@salawus.com

                                             ATTORNEYS FOR DEFENDANTS




                                                4
5969427/1/20460.001
Case: 4:21-cv-00438-MTS Doc. #: 115 Filed: 08/10/21 Page: 5 of 5 PageID #: 2335




                               CERTIFICATE OF SERVICE

       The undersigned attorney of record hereby certifies that he caused a true and correct copy
of the foregoing DEFENDANTS’ MOTION TO DISMISS THE SECOND AMENDED
COMPLAINT to be filed electronically in the United States District Court for the Eastern District
of Missouri on this 10th day of August, 2021. Notice and a complete copy of this filing will be
served upon all counsel of record by operation of the Court’s CM/ECF electronic filing system.


                                            /s/       Matthew R. Barrett




                                                  5
5969427/1/20460.001
